Citation Nr: 1202824	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-34 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include major depression and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Former Spouse



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to August 1982, and from February 1 to June 13, 1991.  She served in the reserves for more than eight years but periods of active duty, active duty for training, and inactive duty for training have not been verified.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Denver, Colorado now has jurisdiction of the case.

In March 2011, the Veteran and her former spouse testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding has been included in the claims folder.

It is noted that the spelling of the Veteran's last name as reflected on the claims file is inconsistent with the spelling of her last name on her DD Form 214 for the period ending June 13, 1991.  In her testimony, she clarified that the spelling of her last name is correctly displayed on the reference DD Form 214.

Medical evidence reflects that the Veteran has been diagnosed with other psychiatric disorders in addition to PTSD including depression and anxiety.  The issue has thus been recharacterized as one involving service connection for an acquired psychiatric disorder to include major depression and PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  The Veteran served under combat conditions during her active military service during Operation Desert Shield/Desert Storm in 1991.

2.  The Veteran is diagnosed with an acquired psychiatric disorder to include major depression and PTSD that have been shown to have its onset within the one-year presumptive period following discharge from active military service and to be the result of stressors experienced during active military service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder to include major depression and PTSD have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as a psychosis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory amendment of "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163.

In this case, the Veteran has identified several stressors in statements, her March 2011 testimony, and in sessions with her private and VA treating health care professionals.  These stressors are (1) exposure to general combat conditions while deployed to Saudi Arabia in support of Operation Desert Storm/Desert Shield and, specifically, exposure to possible snipers while on the flight line and the threat of SCUD attacks; being raped by a fellow service member during this deployment; and (3) witnessing the suicide of a service-member just after returning from this deployment.

The regulations provide that if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

In addition, where a Veteran's unit was presumed to have served under combat conditions, the Veteran will so have been presumed to have served under combat conditions.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); 38 C.F.R. § 3.102.

Additionally, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, . . . , and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  

In cases involving personal assault, the U.S. Court of Appeals for Veterans Claims (hereinafter, Court) has recognized that sexual assault is an extremely personal and sensitive issue and that many incidents are not officially reported, creating a proof problem with respect to the occurrence of the claimed stressor.  In such situations it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged; therefore, evidence from sources other than the Veteran's records may corroborate an account of a stressor incident.  See Patton v. West, 12 Vet. App. 272, 277 (1999); YR v. West, 11 Vet. App. 393, 398-99 (1998).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy.  See 38 C.F.R. § 3.304(f)(5).

In cases specifically involving claimed personal or sexual assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.  See also YR, supra; Patton, supra.  Furthermore, the Court clarified in YR and Patton that the general rule discussed in Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996), that after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in-service stressor, does not apply to PTSD claims based on personal/sexual assault.

VA and private treatment records reflect that the Veteran sought treatment for an acquired psychiatric disorder as early as July 1991 following her discharge from active service in June 1991.  

In an August 2006 statement, the Veteran's private therapist, C.B., Licensed Clinical Social Worker (LCSW), reported that she first began working with the Veteran in July 1991.  Her initial diagnoses included major depression and PTSD.  C.B. stated she treated the Veteran professionally until 2001, when the Veteran received therapy through VA.  But the Veteran remained in touch with C.B. and, in 2004, she resumed professional therapy with C.B.  C.B. described the Veteran's Desert Storm experiences as the Veteran confided them to her:

She found herself unable to regulate her anxiety.  The unpredictability was overwhelming for her.  As she worked the flight line she was frequently preoccupied with snipers that might come and pick them off.  While the war was going on she was aware of planes taking off every 15 minutes dropping bombs; she was in constant terror.  She remembers the bus driver taking them to camp upon arrival in Saudi Arabia and nearly turning the bus over.  Everything seemed to be out of control.  The scud alerts were very jarring.  She remembers one that hit the flight line and shook the ground.  This left her feeling exposed on the job and in her tent.  

[The Veteran] also told me about being raped while in Desert Storm.  She went to a party in an empty tent with some members of the medical unit.  One had received some rum in a care package for his birthday.  [The Veteran] jointed in drinking with him and his friends, passed out and woke up to find him raping her.  She was ashamed and terribly frightened and told no one until years later.

***

[The Veteran's] cumulative experiences in the military, including the unpredictability, the relentless lack of sleep, and the rape posed a great emotional hardship for her.  To make matters far worse, [she] was witness to a man killing himself with a gun during her two-week transition from [] Air Force Base after returning from Desert Storm.

Private treatment records from J.C., M.D., Psychiatry, show that the Veteran was diagnosed with and treated for an acquired psychiatric disorder as early as June 1992.  Of pertinent note is an entry dated June 9, 1992 that shows the Veteran was diagnosed with major depression and prescribed Zoloft as well as Halcion at that time.  This entry is within one-year from her discharge from active duty on June 13, 1991.  Subsequent entries reflect that she continued to seek treatment for depression and has diagnosed with and treated for an acquired psychiatric disorder to include recurrent depression, anxiety, and PTSD as late as 2000.

Finally, VA treatment records establish that the Veteran has been diagnosed with an acquired psychiatric disorder including PTSD and depression as recently as September 2009.  In a September 2008 letter, the Veteran's treating VA psychiatrist, L.H., Licensed Clinical Psychologist and psychiatric doctor, stated that he had treated the Veteran since 2000 for severe symptoms of PTSD and major depression and linked these diagnoses with stressful events the Veteran experienced during her active service:

[The Veteran] has struggled for years with the painful and debilitating aftermath of both the sexual assault and combat-related trauma that she was exposed to during her military service.

A March 2008 entry describes the Veteran as enduring recurring nightmares the images of which include military sexual trauma and incoming scud missiles.  

The medical evidence, in aggregate, thus establishes that the Veteran is currently diagnosed with an acquired psychiatric disorder to include major depression and PTSD.

In the case of major depression, this evidence establishes both onset within one year of discharge from active service and continuity of the condition from that period to the present.  Accordingly, the analysis ends here.  As the onset of major depression was documented June 9, 1992, which is within the one-year presumptive period following her discharge from active service on June 13, 1991, service connection for an acquired psychiatric disorder to include major depression is warranted.  See 38 C.F.R. §§  3.307, 3.309 (2011).

In the case of PTSD, this evidence establishes an etiological link between the current diagnosis and stressful events the Veteran experienced during her active military service-particularly exposure to general combat conditions and military sexual trauma.  The Board now turns to the Veteran's stressors.

As above related, the Veteran's stressors are based on her service during the first Persian Gulf War, also known as Operation Desert Storm/Desert Shield.  The RO/AMC did not obtain the Veteran's service personnel records from this period of service, but her DD Form 214 is of record and reflects that she was on active duty from January 1 to June 13, 1991 and that she served on the ground in the "Area of Responsibility" from February 5 to May 26, 1991.  Entries in her service treatment records dated in March and April 1991 reflect that she was assigned to "39 MAPS" and "354 ATH, Saudi Arabia."  A tent number was provided for identification.  She was treated by personnel assigned to 354 ATH and the 8th Evacuation Hospital.

Internet research reflects that the Tent City in Saudi Arabia was located at the King Fahd International Airport in Saudi Arabia.  The King Fahd International Airport can be located on a map in close proximity to Dhahran and Dhahran International Airport.  Department of Defense Information Papers on Iraq's SCUD Ballistic Missiles reflect that Dhahran was the impact area for SCUD attacks on at least two occasions during the Veteran's deployment.  In the first incident, one SCUD landed twelve miles north of King Fahd International Airport and the other broke up in flight.  In the second incident, a warhead hit U.S. barracks in the Aujan compound in Dhahran, killing 28 and injuring over 100.  The report notes that some documentation from this attack includes alternative details reflecting three confirmed launches including one against King Fahd Airport.  

The Board acknowledges that the Veteran has not argued that she served in combat or even that she served under combat conditions.  Her military occupational specialty (MOS) was as 60576, or air Transportation Supervisor.  As noted above, her service personnel records are incomplete, and it is not possible to determine with any specificity the unit to which she was attached while deployed to Saudi Arabia.  Notwithstanding, her presence in Tent City at King Fahd Airport in Saudi Arabia and her proximity to the above-described SCUD attacks is uncontroverted.  Moreover, it is consistent with her MOS and the history of the Air Force's service during the first Persian Gulf War.

Exposure to SCUD attacks and possible snipers is consistent with the circumstances of the Veteran's service.  The record holds no evidence tending to show that the Veteran was not exposed to such incidents during her active military service in Saudi Arabia.  The Board therefore finds that the Veteran served under combat conditions.  Further verification of these stressors is therefore unnecessary.  See 38 U.S.C.A. § 1154(b) (West 2002); see also Pentecost, supra.

Given the foregoing, the preponderance of the evidence cannot be found to be against her claim.  Accordingly, service connection for an acquired psychiatric disorder to include PTSD is warranted.  See 38 C.F.R. § 3.304(f)(3) (2011).

The Board finds it need not analyze the claims involving military sexual trauma or the witnessed suicide attempt, as service connection for an acquired psychiatric disorder to include major depression and PTSD may be granted on the bases articulated above.  However, the Board takes the opportunity to note that the Veteran and her witness testified credibly at her hearing before the undersigned Veterans Law Judge, and to observe that her testimony and that of her witness is consistent with and corroborated by the evidence of record.  


ORDER

Service connection for an acquired psychiatric disorder to include major depression and PTSD is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


